UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE S ECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 18, 2017 CEN BIOTECH, INC. (Exact name of registrant as specified in its charter) Ontario, Canada 000-55557 (State orother jurisdiction of incorporation) (Commission File Number) (I.R.S.Employer Identification Number) 20 North Rear Road, Lakeshore, Ontario, Canada N0R lK0 (Address of principal executive offices) Registrant's telephone number, including area code 226-344-0660 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240,l4a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (1 7 CFR 240,14d-2(b)) [ ] Pre-commencement communications pursuant to Rule I 3e-4(c) under the Exchange Act ( I 7 CFR 240, 13e-4(c)) Unless otherwise indicated, in this Form 8-K, references to "we," "our," "us," the "Company," "CEN" or the "Registrant" refer to CEN Biotech, Inc . Item 1.01 Entry into a Material Definitive Agreement On April 11, 2017, CEN Biotech, Inc. entered into a forward triangular merger agreement with Eastern Starr Biotech, Inc., the wholly owned subsidiary of Incumaker, Inc. Pursuant to the mandates and requirements of IRS Code Section 368
